Citation Nr: 0707384	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  01-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2000 and June 2002 decisions 
of the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 2005, the 
Board denied the claims noted on the title page.  The veteran 
appealed.

In December 2006, the United States Court of Appeals for 
Veterans Claims (Court) granted a joint motion for remand.  


VACATUR

The Board may vacate an appellate decision at any time on the 
Board's own motion when an appellant has been denied due 
process of law. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.904 (2006).  In light of the December 2006 Order of the 
Court, it is apparent that the Board in November 2005 denied 
the veteran's claims without first assisting the appellant in 
providing him an adequate notice as required under 
38 U.S.C.A. § 5103 (West 2002), and by failing to secure an 
adequate VA examination report before rendering a merits 
based decision.  Accordingly, the Board's consideration of 
the veteran's claim on appeal was based on an incomplete 
record, and the appellant was not afforded full due process 
of law.  Therefore, the November 2005 Board decision is 
hereby VACATED to the extent that it denied service 
connection for PTSD and hepatitis C.


ORDER

The Board's November 2005 decision is vacated as to the 
issues of entitlement to service connection for hepatitis C 
and post traumatic stress disorder.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


